OPINION Patchett, J. This claim arises out of a motorcycle accident which occurred on August 1, 1982, at or near the intersection of Elmhurst Road on eastbound Interstate 90. Claimant lost control of his motorcycle and he sustained serious injuries. There were no witnesses to the accident, except the Claimant. The claim was filed alleging that the accident was due to a pothole in the road, which is maintained by the Illinois Department of Transportation. A trial was held before the commissioner of this Court. Claimant produced no evidence or witnesses other than himself that a pothole caused the accident, or even that an unsafe condition existed at the time of the occurrence. Evidence did come in that Claimant stated to the trooper who investigated the accident that he was used to riding a smaller motorcycle and had lost control of the one he was riding at the time of the accident. It is clearly established law that the State does have a duty to maintain the highways in a reasonably safe condition for the purposes for which they are intended. (Robertson v. State (1983), 35 Ill. Ct. Cl. 862.) The State has a duty to persons using streets and roads to exercise reasonable care in their maintenance and repair. (Baren v. State (1974), 30 Ill. Ct. Cl. 162.) The Claimant, however, retains the burden to prove by a preponderance of the evidence that the State breached its duty by allowing a dangerous and hazardous condition to exist even though it knew of the existence of the condition. Further, the Claimant has the burden of proof to prove that the breach of duty was a proximate cause of Claimants injuries and damages. (Roach v. State (1986), 38 Ill. Ct. Cl. 171.) Claimant has simply failed to meet that burden of proof, and therefore, we deny this claim.